DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Newly submitted claim 29 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions Group II (claim 29 directed to a low pressure casting method) and Group I (claims 1, 4-6, 8-13, 20-28, and 30-31 directed to a casting system) are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as using only one stalk tube or using each of the at least three stalk tubes.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 29 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Claims
Amendments were filed 8/29/22.  Claims 1, 4-6, 8-13, 20-31 are pending.  Claims 28-31 were newly added.  Claim 29 has been withdrawn as being directed to a non-elected invention, as the apparatus claims have been constructively elected by original presentation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “leveling mechanisms” in claims 5 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "only two of the three " in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether there may be more than three.  Note that claim 1 discloses “at least three.”  Similarly, line 2 of claim 28 also recites “at least three.”

Claim 30 recites the limitation "the common frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the common frame” refers to --the frame-- or an additional frame.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The limitation of claim 30 is substantially identical to that required in claim 4 from which it depends.  Claim 30 differs in referring to the frame as the common frame.  As noted in the 112(b) rejection above, due to the phrasing, it is unclear whether the common frame is a different frame or referring to the same frame already required in dependent claim 4 where each of the at least three low-pressure casting furnaces is supported.  In the case where the frame is the common frame, then claim 30 fails to further limit claim 4 from which it depends from.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 204770590 U, cited in IDS filed 6/03/19) in view of Kim (WO 02/13995 A1, previously cited).
Regarding claim 1, Li teaches a casting system (abstract, figs 1-2) comprising: at least two low-pressure casting furnaces (fig 1, casting furnaces 2), each adapted to be connected in fluid communication with a mold (fig 1, each casting furnace connected to mold 1);
 a plurality of stalk tubes (figs 1-2, two stalk tubes 4), each stalk tube provided upon one of the at least two low-pressure casting furnaces to provide fluid communication from the one of the at least two low-pressure casting furnaces to the mold (figs 1-2 show stalk tubes 4 communicating with mold 1); and
at least one controller (fig 3, PLC) in cooperation with the at least two low-pressure casting furnaces to collectively operate the two low-pressure casting furnaces to cast a material into the mold (translation, p.5, lines 36-49, PLC and pressure regulator to control furnace filling pressure);
wherein only one stalk tube is provided for each of the at least two low-pressure casting furnaces (fig 1 shows one stalk tube 4 per furnace 2).
Li is quiet to at least three low-pressure casting furnaces; and wherein one pair of the at least three low-pressure casting furnaces is spaced apart a greater distance than another pair of the at least three low-pressure casting furnaces to provide different spacing options of the plurality of stalk tubes for the mold.
Kim teaches a low pressure casting apparatus (abstract) that is intended to shorten a time period required to cast molten metal into a mold cavity in order to maximize productivity (abstract) by providing a plurality of branch gates, and casting the molten metal into plural runners through a plurality of riser tubes (abstract, fig 2).  Note that figure 2 shows four riser tubes (30) arranged to feed into runners around the cavity 15.
It would have been obvious to one of ordinary skill in the art to include the teachings of Kim, such as to provide a plurality of branch gates, plural runners, and plural riser tubes, such as the four shown in the arrangement of figure 2, as Kim recognizes the arrangement shortens the time period required to cast molten metal and thus maximizes productivity (abstract).
Note that although Kim shows one furnace 20 and the plural riser tubes 30 extending into the furnace, Li recognizes that the arrangement of a single furnace with plural riser tubes to be an obvious alternative to using a furnace for each riser tube (see Li, figures 1-2, p.4 lines 31-47).  Thus, the combination of Li and Kim would suggest an embodiment of using four furnaces in a rectangular arrangement with four riser tubes extending into the mold.  An arrangement of four furnaces meets the claimed limitation of at least three furnaces, and that the center of the furnaces would correspond to the location of the riser tubes, which is shown in figure 2 of Kim to meet the limitation of wherein one pair is spaced apart a greater distance than another pair (figure 2 of Kim, note the pairs along the short sides compared to the pairs along the long sides).  Note that the limitation of “to provide different spacing options of the plurality of stalk tubes for the mold” is a functional limitation of arrangement, which is met in the combination (depending upon which of the four risers in the rectangular arrangement is used).

Regarding claim 8, the combination of Li and Kim suggests wherein the at least three low-pressure casting furnaces are arranged in a shape of a triangle with a center of each low-pressure casting furnace at a vertex of the triangle (see rejection of claim 1 above, note the four furnace arrangement of the combination, three of the furnaces, indicated by the location of the risers, would thus form a triangular arrangement).

Regarding claim 9, the combination of Li and Kim suggests the shape of the triangle is a right triangle (see rejection of claims 1 and 8 above, fig 2 of Kim, note that a selection of three of the riser tubes would correspond to a right triangle).

Regarding claim 10, the combination of Li and Kim suggests wherein two sides of the triangle that are opposite and adjacent to an acute angle of the triangle are different lengths (see rejection of claims 1 and 8-9 above, figure 2 of Kim, note that a selection of three of the riser tubes would correspond to a right triangle, note that the lengths between the sides of the triangles would be different).

	Regarding claim 11, the combination teaches the mold oriented upon the at least three low-pressure casting furnaces in fluid cooperation with at least one of the three low-pressure casting furnaces (Li, fig 1 shows mold 1 arranged above and in fluid communication with the casting furnaces 2).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by Kim as applied to claim 11 above, and further in view of Zhou (CN 203343411 U, cited in IDS filed 6/03/19).
Regarding claim 12, Li is quiet to wherein the mold further comprises a sand mold.
However, use of sand molds in low pressure casting furnaces is known.  Zhou teaches the use of two casting crucible furnaces (paragraph [0003], figure 1) in conjunction with a sand mold (figure 1, paragraph [0001], sand casting) in low pressure casting (paragraph [0004]).
It would have been obvious to one of ordinary skill in the art to substitute a sand mold, for the mold of Li, as use of sand molds for low pressure casting furnaces is known, and that the substitution of one known element for another would have yielded predictable results.  MPEP 2143(I)(B).

Claims 4-6, 20-22, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by Kim as applied to claim 1 above, and further in view of Bonfert (DE 4014641 A1, previously cited).
Regarding claims 4 and 30, the combination of Li as modified by Kim is quiet to a frame, wherein each of the at least three low-pressure casting furnaces is supported upon the frame.
Bonfert teaches (figure 1) a low pressure casting plant (1) comprising a casting machine (3) equipped with a mold (2) arranged vertically above a melting furnace (4).  The melting furnace is connected to the mold via a riser pipe (5) arranged in a transport frame (6).  The transport frame is positioned in a stationary support frame (7) under the working platform (paragraph [0013]).  To replace the melting furnace (4), it is removed vertically via the transport frame (6) through an opening (9) in the work platform (8), with the casting machine (3) being removed beforehand (paragraph [0013]).  To achieve a short downtime of the casting machine, a ready-to-use melting furnace is placed in another supporting frame (6) in the supporting structure (7) via the opening (9) and then the casting machine (3) is positioned over the melting furnace (4) again (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art to include the teachings of Bonfert, such as the arrangement of the furnaces in a transfer frame positioned in a stationary support frame under a working platform, as Bonfert teaches the advantages of quick removal and replacement to reduce downtime of the casting machine (paragraph [0004]).

Regarding claim 5, the combination suggests further comprising a plurality of leveling mechanisms supported upon the frame (112f, see applicant’s specification paragraph [0032] describing conventional machine tool levelling mechanisms, Li discloses elevating means 5 which would be capable of leveling the furnaces, Bonfert shows the arrangement of the furnaces (4) in a transfer frame (6) on a base of the support frame (7)), wherein each of the at least three low-pressure casting furnaces is supported upon one of the leveling mechanisms (Li, figure 1, shows the furnaces supported on the elevating means 5).

Regarding claim 6, the combination suggests the mold supported upon the frame above the at least three low-pressure casting furnaces in fluid cooperation with each of the at least three low-pressure casting furnaces (note combination, Li shows the furnaces in cooperation with the mold, Bonfert shows the mold supported on the work platform (8) which is supported on the stationary support frame (7)).

	Regarding claim 20, the combination is quiet to the frame occupying an area of generally fifteen feet by fifteen feet.  However, note that the courts have held that mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  MPEP 2144.04(IV)(A).  In the instant case, the claimed dimension of the frame is for merely scaling up the apparatus to incorporate a large mold and the at least three furnaces.

	Regarding claim 21, the combination of Li as modified by Kim and Bonfert teaches at least three top covers (note combination discussed in claim 1 above regarding up to four furnaces, Li teaches covers 21 above the furnaces), each provided on one of the at least three low-pressure casting furnaces (Li, fig 1, covers 21 for each furnace); and a first platform supported by the frame generally flush with the at least three top covers to support the mold (Bonfert, figure, working platform 8 is generally flush with the top of the furnace 4).

	Regarding claim 22, the combination of Li as modified by Kim and Bonfert teaches a second platform supported on the frame below the top covers (Bonfert, figure, see platform below the furnace and transfer frame).
Note that the limitation of for operator access to the at least three low-pressure casting furnaces is a functional limitation (see MPEP 2114(I) and (II)).  The structure shown in figure is identical to the structure claimed (platform), and thus would be capable of performing the claimed function, such as providing operator access.

Claims 4-6, 20-22 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by Kim as applied to claim 1 above, and further in view of LPM Group (“Machines and Equipment for Aluminum and Magnesium Low Pressure and Gravity Die Casting”, Wayback Machine dated 2017, previously cited).
Regarding claims 4 and 30, the combination of Li as modified by Kim is quiet to a frame, wherein each of the at least three low-pressure casting furnaces is supported upon the frame.
LPM Group discloses various low pressure die casting machines that are commercially available around the world.  The low pressure die casting machines in the upper left image on page 3 shows the furnaces supported on a frame which further supports a mold assembly.  Pages 4-7 show additional low pressure die casting machines include frames supporting the furnace and the mold clamping assembly.
It would have been obvious to one of ordinary skill in the art to include a frame as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  The use of frames would support the casting furnace and mold assembly, as well as enable an operator access to the mold.

Regarding claim 5, the combination suggests further comprising a plurality of leveling mechanisms supported upon the frame (112f, see applicant’s specification paragraph [0032] describing conventional machine tool levelling mechanisms, Li discloses elevating means 5 which would be capable of leveling the furnaces, LPM Group shows the arrangement of the furnaces supported in the frame, the furnaces including the leveling mechanisms, see BP3, BPD, and BPT on page 4), wherein each of the at least three low-pressure casting furnaces is supported upon one of the leveling mechanisms (Li, figure 1, shows the furnaces supported on the elevating means 5, page 4 of LPM Group showing leveling mechanisms, note that the bottom portion of the leveling mechanism can be considered a frame which the leveling mechanism is supported upon).

Regarding claim 6, the combination suggests the mold supported upon the frame above the at least three low-pressure casting furnaces in fluid cooperation with each of the at least three low-pressure casting furnaces (note combination, Li shows the furnaces in cooperation with the mold, LPM Group shows a clamping assembly for the mold above the furnaces, see devices on pages 3-6).

	Regarding claim 20, the combination is quiet to the frame occupying an area of generally fifteen feet by fifteen feet.  However, note that the courts have held that mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  MPEP 2144.04(IV)(A).  In the instant case, the claimed dimension of the frame is for merely scaling up the apparatus to incorporate a large mold and platform for access to the mold.

	Regarding claim 21, the combination of Li and Kim teaches at least three top covers (note combination discussed in claim 1 above regarding up to four furnaces, Li teaches covers 21), each provided on one of the at least three low-pressure casting furnaces (Li, fig 1, covers 21 for each furnace).
The combination of Li and Kim is quiet to a first platform supported by the frame generally flush with the at least three top covers to support the mold.
LPM Group discloses various low pressure die casting machines that are commercially available around the world.  The low pressure die casting machines on page 4, 5, and 6 include a platform (see platform that would form the lower plate of the mold clamping assembly and right above the top of the furnaces) which is generally flush with the top covers of the furnace that support the mold.
It would have been obvious to one of ordinary skill in the art to include a platform supported by the frame generally flush with the top covers as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  The platforms would perform the predictable result of supporting a mold above the furnace.

	Regarding claim 22, the combination of Li and Kim is quiet to a second platform supported on the frame below the top covers for operator access to the at least three low-pressure casting furnaces.
LPM Group discloses various low pressure die casting machines that are commercially available around the world.  The low pressure die casting machines on page 6 (BPS, BPS-8, BPS-C) show platforms for the operator.  Additionally note the portion of the leveling mechanisms of the BP3, BPD, and BPT machines shown on page 4, can be construed as platforms for the furnace, which are below the top covers, and would allow an operator to access the furnace.
It would have been obvious to one of ordinary skill in the art to include a platform supported on the frame below the top covers as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  The platforms would perform the predictable result of providing an operator access to the mold or access to the furnace.

Claims 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bonfert.
Regarding claim 13, Li teaches a casting system (fig 1) comprising:
a plurality of leveling mechanisms (112f, see applicant’s specification paragraph [0032] describing conventional machine tool levelling mechanisms, Li discloses elevating means 5 in figure 1 which would be capable of leveling the furnaces); and
a plurality of low-pressure casting furnaces (2) each supported upon one of the plurality of leveling mechanisms (fig 1 shows each casting furnace 2 supported on the elevating means 5), each adapted to be connected in fluid communication with a mold (fig 1).
Li is quiet to a frame, and that the plurality of leveling mechanisms are supported upon the frame.
Bonfert teaches (figure 1) a low pressure casting plant (1) comprising a casting machine (3) equipped with a mold (2) arranged vertically above a melting furnace (4).  The melting furnace is connected to the mold via a riser pipe (5) arranged in a transport frame (6).  The transport frame is positioned in a stationary support frame (7) under the working platform (paragraph [0013]).  To replace the melting furnace (4), it is removed vertically via the transport frame (6) through an opening (9) in the work platform (8), with the casting machine (3) being removed beforehand (paragraph [0013]).  To achieve a short downtime of the casting machine, a ready-to-use melting furnace is placed in another supporting frame (6) in the supporting structure (7) via the opening (9) and then the casting machine (3) is positioned over the melting furnace (4) again (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art to include the teachings of Bonfert, such as the arrangement of the furnaces in a transfer frame positioned in a stationary support frame under a working platform, as Bonfert teaches the advantages of quick removal and replacement to reduce downtime of the casting machine (paragraph [0004]).  Note that in said combination, the leveling mechanisms disclosed in Li, would be supported on the stationary support frame (7) of Bonfert.

Regarding claim 25, Li teaches a casting system (abstract, figs 1-2) comprising: at least two low-pressure casting furnaces (fig 1, casting furnaces 2), each adapted to be connected in fluid communication with a mold (fig 1, each casting furnace connected to mold 1);
 a plurality of stalk tubes (figs 1-2, two stalk tubes 4), each stalk tube provided upon one of the at least two low-pressure casting furnaces to provide fluid communication from the one of the at least two low-pressure casting furnaces to the mold (figs 1-2 show stalk tubes 4 communicating with mold 1); 
at least one controller (fig 3, PLC) in cooperation with the at least two low-pressure casting furnaces to collectively operate the two low-pressure casting furnaces to cast a material into the mold (translation, p.5, lines 36-49, PLC and pressure regulator to control furnace filling pressure);
wherein only one stalk tube is provided for each of the at least two low-pressure casting furnaces (fig 1 shows one stalk tube 4 per furnace 2);
the mold above the at least two low-pressure casting furnaces in fluid cooperation with each of the at least two low-pressure casting furnaces (fig 1, mold 1 in fluid communication with each furnace 2); and
at least two top covers (fig 1, covers 21), each provided on one of the at least two low-pressure casting furnaces (fig 1, covers 21 for each of the furnaces 2).
	Li is quiet to a frame, wherein each of the at least two low-pressure casting furnaces is supported upon the frame; the mold supported upon the frame above the at least two low-pressure casting furnaces; a first platform supported by the frame generally flush with the at least two top covers to support a mold; and a second platform supported on the frame below the top covers for operator access to the at least two low-pressure casting furnaces.
Bonfert teaches (figure 1) a low pressure casting plant (1) comprising a casting machine (3) equipped with a mold (2) arranged vertically above a melting furnace (4).  The melting furnace is connected to the mold via a riser pipe (5) arranged in a transport frame (6).  The transport frame is positioned in a stationary support frame (7) under the working platform (paragraph [0013]), shown to be generally flush with the top of the furnace (see figure).  A second platform is shown under the furnace (4) and transfer frame (6).  To replace the melting furnace (4), it is removed vertically via the transport frame (6) through an opening (9) in the working platform (8), with the casting machine (3) being removed beforehand (paragraph [0013]).  To achieve a short downtime of the casting machine, a ready-to-use melting furnace is placed in another supporting frame (6) in the supporting structure (7) via the opening (9) and then the casting machine (3) is positioned over the melting furnace (4) again (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art to include the teachings of Bonfert, such as the arrangement of the furnaces in a transfer frame positioned in a stationary support frame under a working platform, the working platform being generally flush with the top/cover of the furnaces, and a second platform supporting the transfer frame and furnace, as Bonfert teaches the advantages of quick removal and replacement to reduce downtime of the casting machine (paragraph [0004]).  Note that the limitation of for operator access to the at least three low-pressure casting furnaces is a functional limitation (see MPEP 2114(I) and (II)).  The structure shown in figure is identical to the structure claimed (platform), and thus would be capable of performing the claimed function, such as providing operator access.

Claims 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of LPM Group.
Regarding claim 13, Li teaches a casting system (fig 1) comprising:
a plurality of leveling mechanisms (112f, see applicant’s specification paragraph [0032] describing conventional machine tool levelling mechanisms, Li discloses elevating means 5 in figure 1 which would be capable of leveling the furnaces); and
a plurality of low-pressure casting furnaces (2) each supported upon one of the plurality of leveling mechanisms (fig 1 shows each casting furnace 2 supported on the elevating means 5), each adapted to be connected in fluid communication with a mold (fig 1).
Li is quiet to a frame, and that the plurality of leveling mechanisms are supported upon the frame.
LPM Group discloses various low pressure die casting machines that are commercially available around the world.  The low pressure die casting machines in the upper left image on page 3 shows the furnaces supported on a frame which further supports a mold assembly.  Pages 4-7 show additional low pressure die casting machines include frames supporting the furnace and the mold clamping assembly.  The furnaces include leveling mechanisms (see BP3, BPD, and BPT on page 4), wherein each of the furnaces is supported upon one of the leveling mechanisms (Li, figure 1, shows the furnaces supported on the elevating means 5, page 4 of LPM Group showing leveling mechanisms, note that the bottom portion of the leveling mechanism can be considered a frame which the leveling mechanism is supported upon).
It would have been obvious to one of ordinary skill in the art to include a frame as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  The use of frames would support the casting furnace and mold assembly, as well as enable an operator access to the mold.

Regarding claim 25, Li teaches a casting system (abstract, figs 1-2) comprising: at least two low-pressure casting furnaces (fig 1, casting furnaces 2), each adapted to be connected in fluid communication with a mold (fig 1, each casting furnace connected to mold 1);
 a plurality of stalk tubes (figs 1-2, two stalk tubes 4), each stalk tube provided upon one of the at least two low-pressure casting furnaces to provide fluid communication from the one of the at least two low-pressure casting furnaces to the mold (figs 1-2 show stalk tubes 4 communicating with mold 1); 
at least one controller (fig 3, PLC) in cooperation with the at least two low-pressure casting furnaces to collectively operate the two low-pressure casting furnaces to cast a material into the mold (translation, p.5, lines 36-49, PLC  and pressure regulator to control furnace filling pressure);
wherein only one stalk tube is provided for each of the at least two low-pressure casting furnaces (fig 1 shows one stalk tube 4 per furnace 2);
the mold above the at least two low-pressure casting furnaces in fluid cooperation with each of the at least two low-pressure casting furnaces (fig 1, mold 1 in fluid communication with each furnace 2); and
at least two top covers (fig 1, covers 21), each provided on one of the at least two low-pressure casting furnaces (fig 1, covers 21 for each of the furnaces 2).
	Li is quiet to a frame, wherein each of the at least two low-pressure casting furnaces is supported upon the frame; the mold supported upon the frame above the at least two low-pressure casting furnaces; a first platform supported by the frame generally flush with the at least two top covers to support a mold; and a second platform supported on the frame below the top covers for operator access to the at least two low-pressure casting furnaces.
LPM Group discloses various low pressure die casting machines that are commercially available around the world.  The low pressure die casting machines in the upper left image on page 3 shows the furnaces supported on a frame which further supports a mold assembly.  Pages 4-7 show additional low pressure die casting machines include frames supporting the furnace and the mold clamping assembly.  The low pressure die casting machines on page 4, 5, and 6 include a platform (see platform that would form the lower plate of the mold clamping assembly and right above the top of the furnaces) which is generally flush with the top covers of the furnace that support the mold.  The low pressure die casting machines on page 6 (BPS, BPS-8, BPS-C) show platforms for the operator.  Additionally note the portion of the leveling mechanisms of the BP3, BPD, and BPT machines shown on page 4, can be construed as platforms for the furnace, which are below the top covers, and would allow an operator to access the furnace.
It would have been obvious to one of ordinary skill in the art to include a frame, a first platform generally flush with the top covers for supporting the mold, and a second platform below the top cover for operator access to the furnace, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  The use of frames and platforms provide the predictable result of supporting the assembly, including the casting furnace and mold assembly.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by Kim and Bonfert (alternatively, Li as modified by Kim and LPM Group) as applied to claim 6 above, and further in view of Chen et al (US 2020/0038947, previously cited).
Regarding claims 23-24, the combination is quiet to the mold being sized to cast a component that weighs up to three thousand pounds (claim 23) and the mold is sized to cast a component that occupies a volume of up to one thousand, one hundred and fifty two cubic feet (claim 24).
Chen et al teaches a pressurized casting device for large aluminum alloy castings (abstract) including two or more holding furnaces (abstract).  Chen et al recognizes that the demand and application of large and complex castings, especially large and complex aluminum alloy frames, plate shapes and cabin castings, are becoming more wider and wider in the fields of aerospace, weapons, ships, automobiles, electronics (paragraph [0003]).  Chen et al teaches of casting large (over 1500 kg, outer dimension of about 2500 mm) aluminum alloy castings (paragraph [0005-0006]).
It would have been obvious to one of ordinary skill in the art to form the mold to be sized to cast a component that weighs up to three thousand pounds and to form the mold to be sized to cast a component that occupies a volume of up to one thousand, one hundred and fifty two cubic feet, as mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  MPEP 2144.04(IV)(A).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by Bonfert as applied to claim 25 above, and further in view of Kim.
Regarding claim 26, the combination of Li as modified by Bonfert teaches the low pressure casting furnaces are each adapted to be connected in fluid communication with a mold (Li, figure 1) and wherein only one stalk tube is provided for each of the low-pressure casting furnaces (Li, figure 1), but is quiet to at least three low-pressure casting furnaces, wherein one pair of the at least three low-pressure casting furnaces is spaced apart a greater distance than another pair of the at least three low-pressure casting furnaces to provide different spacing options of the plurality of stalk tubes for the mold.
Kim teaches a low pressure casting apparatus (abstract) that is intended to shorten a time period required to cast molten metal into a mold cavity in order to maximize productivity (abstract) by providing a plurality of branch gates, and casting the molten metal into plural runners through a plurality of riser tubes (abstract, fig 2).  Note that figure 2 shows four riser tubes (30) arranged to feed into runners around the cavity 15.
It would have been obvious to one of ordinary skill in the art to include the teachings of Kim, such as to provide a plurality of branch gates, plural runners, and plural riser tubes, such as the four shown in the arrangement of figure 2, as Kim recognizes the arrangement shortens the time period required to cast molten metal and thus maximizes productivity (abstract).
Note that although Kim shows one furnace 20 and the plural riser tubes 30 extending into the furnace, Li recognizes that the arrangement of a single furnace with plural riser tubes to be an obvious alternative to using a furnace for each riser tube (see Li, figures 1-2, p.4 lines 31-47).  Thus, the combination would suggest an embodiment of using four furnaces in a rectangular arrangement with four riser tubes extending into the mold.  An arrangement of four furnaces meets the claimed limitation of at least three furnaces, and that the center of the furnaces would correspond to the location of the riser tubes, which is shown in figure 2 of Kim to meet the limitation of wherein one pair is spaced apart a greater distance than another pair (figure 2 of Kim, note the pairs along the short sides compared to the pairs along the long sides).  Note that the limitation of “to provide different spacing options of the plurality of stalk tubes for the mold” is a functional limitation of arrangement, which is met in the combination (depending upon which of the four risers in the rectangular arrangement is used).

Regarding claim 27, the combination suggests further comprising a plurality of leveling mechanisms supported upon the frame (112f, see applicant’s specification paragraph [0032] describing conventional machine tool levelling mechanisms, Li discloses elevating means 5 which would be capable of leveling the furnaces, Bonfert shows the arrangement of the furnaces (4) in a transfer frame (6) on a base of the support frame (7)), wherein each of the at least three low-pressure casting furnaces is supported upon one of the leveling mechanisms (Li, figure 1, shows the furnaces supported on the elevating means 5).

Claim 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by LPM Group as applied to claim 25 above, and further in view of Kim.
Regarding claim 26, the combination of Li as modified by LPM Group teaches the low pressure casting furnaces are each adapted to be connected in fluid communication with a mold (Li, figure 1) and wherein only one stalk tube is provided for each of the low-pressure casting furnaces (Li, figure 1), but is quiet to at least three low-pressure casting furnaces, wherein one pair of the at least three low-pressure casting furnaces is spaced apart a greater distance than another pair of the at least three low-pressure casting furnaces to provide different spacing options of the plurality of stalk tubes for the mold.
Kim teaches a low pressure casting apparatus (abstract) that is intended to shorten a time period required to cast molten metal into a mold cavity in order to maximize productivity (abstract) by providing a plurality of branch gates, and casting the molten metal into plural runners through a plurality of riser tubes (abstract, fig 2).  Note that figure 2 shows four riser tubes (30) arranged to feed into runners around the cavity 15.
It would have been obvious to one of ordinary skill in the art to include the teachings of Kim, such as to provide a plurality of branch gates, plural runners, and plural riser tubes, such as the four shown in the arrangement of figure 2, as Kim recognizes the arrangement shortens the time period required to cast molten metal and thus maximizes productivity (abstract).
Note that although Kim shows one furnace 20 and the plural riser tubes 30 extending into the furnace, Li recognizes that the arrangement of a single furnace with plural riser tubes to be an obvious alternative to using a furnace for each riser tube (see Li, figures 1-2, p.4 lines 31-47).  Thus, the combination would suggest an embodiment of using four furnaces in a rectangular arrangement with four riser tubes extending into the mold.  An arrangement of four furnaces meets the claimed limitation of at least three furnaces, and that the center of the furnaces would correspond to the location of the riser tubes, which is shown in figure 2 of Kim to meet the limitation of wherein one pair is spaced apart a greater distance than another pair (figure 2 of Kim, note the pairs along the short sides compared to the pairs along the long sides).  Note that the limitation of “to provide different spacing options of the plurality of stalk tubes for the mold” is a functional limitation of arrangement, which is met in the combination (depending upon which of the four risers in the rectangular arrangement is used).

Regarding claim 27, the combination suggests further comprising a plurality of leveling mechanisms supported upon the frame (112f, see applicant’s specification paragraph [0032] describing conventional machine tool levelling mechanisms, Li discloses elevating means 5 which would be capable of leveling the furnaces, LPM Group shows the arrangement of the furnaces supported in the frame, the furnaces including the leveling mechanisms, see BP3, BPD, and BPT on page 4), wherein each of the at least three low-pressure casting furnaces is supported upon one of the leveling mechanisms (Li, figure 1, shows the furnaces supported on the elevating means 5, page 4 of LPM Group showing leveling mechanisms, note that the bottom portion of the leveling mechanism can be considered a frame which the leveling mechanism is supported upon).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by Kim as applied to claim 1 above, and further in view of Ono (US 5,791,398, cited in PTO-892 mailed 6/23/20).
Regarding claim 28, the combination is quiet to the mold oriented upon the at least three low-pressure casting furnaces in fluid cooperation with only two of the three low-pressure casting furnaces.
	Ono teaches a low-pressure casting apparatus (col 1 lines 1-10) wherein molten metals can be precisely cast and accurately pressurized even when a small casting mold is used, into which mold a relatively small capacity of molten metal is cast, not to mention a large casting mold, into which a large capacity of molten metal is to be cast (col 1 lines 30-40).  Ono discloses connecting at least two crucibles to the casting mold of a large capacity via at least two stalks, and in another embodiment, connecting one crucible for casting in a relatively small capacity mold (col 2 lines 1-15).
	In view of the teachings of Ono, it would have been obvious to one of ordinary skill in the art to modify the combination of Li and Kim so as to use less than the total number of low-pressure casting furnaces, such as only two of the at least three, so as to cast a mold having a smaller capacity more accurately and precisely, overcoming the harmful effects of the prior art where a small mold was cast using a large sized crucible which would result in harmful effects as a result in changes in quality, difficulty in controlling the pressure, and extra costs (col 1 lines 20-30).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by Kim and Bonfert (alternatively, Li as modified by Kim and LPM Group) as applied to claim 4 above, and further in view of Ono.
Regarding claim 31, the combination is quiet to the mold oriented upon the at least three low-pressure casting furnaces in fluid cooperation with only two of the three low-pressure casting furnaces.
	Ono teaches a low-pressure casting apparatus (col 1 lines 1-10) wherein molten metals can be precisely cast and accurately pressurized even when a small casting mold is used, into which mold a relatively small capacity of molten metal is cast, not to mention a large casting mold, into which a large capacity of molten metal is to be cast (col 1 lines 30-40).  Ono discloses connecting at least two crucibles to the casting mold of a large capacity via at least two stalks, and in another embodiment, connecting one crucible for casting in a relatively small capacity mold (col 2 lines 1-15).
	In view of the teachings of Ono, it would have been obvious to one of ordinary skill in the art to modify the combination of Li, Kim, and Bonfert (alternatively, Li, Kim, and LPM Group) so as to use less than the total number of low-pressure casting furnaces, such as only two of the at least three, so as to cast a mold having a smaller capacity more accurately and precisely, overcoming the harmful effects of the prior art where a small mold was cast using a large sized crucible which would result in harmful effects as a result in changes in quality, difficulty in controlling the pressure, and extra costs (col 1 lines 20-30).

Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive.
Applicant argues, with respect to the rejection of claims 1 and 8-11 under 35 USC 103 over Li in view of Kim, that Li discloses two furnaces, and Kim discloses one furnace, therefore the combination fails to disclose three furnaces.
Note that the rejection is based on the combination of Li and Kim, and what would have been obvious to one of ordinary skill in the art.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  MPEP 2141.03(I). Li teaches a single furnace with two stalk tubes (fig 2), or, alternatively, two furnaces each having a stalk tube (fig 1).  Kim teaches a single furnace having four riser tubes in a rectangular arrangement so as to shorten the time period required to cast the mold metal.  A combination to include the teachings of Kim would suggest an arrangement of four riser tubes.  As Li suggests the alternatives of having one furnace with multiple tubes or a furnace for each tube, the combination would suggest four furnaces for the four riser tubes.
Applicant argues that the proposed combination is impermissible because it renders Kim unsatisfactory for its intended purpose, which is to shorten a time period required to cast molten metal into a molding cavity.
The examiner disagrees.  The combination would not render the prior art unsatisfactory for its intended purpose.  Note that the rejection is a modification of Li so as to have the arrangement of four riser tubes and branch gates, and thus the corresponding four furnaces.  Kim's advantage of shortening the time period is not due to specifically using a single furnace with multiple riser tubes as argued by applicant, but due to the arrangement of multiple riser tubes feeding into runners distributed through branch gates around the mold cavity, which would prevent overheating of the casting openings, thus shortening the time required for solidification in the casting openings.
Applicant additionally argues that Li and Kim disclose multiple tubes for a furnace, thereby teaching away from the limitation of "only one stalk tube is provided for each of the at least three low-pressure casting furnaces."
The prior art references do not teach away as the disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  Note that Li specifically teaches, as an alternative to multiple tubes for a single furnace (fig 2), one tube provided for each of the furnaces (fig 1).

With respect to claims 4-6 and 20-22, applicant argues, on p.8 of the Remarks, that Bonfert does not disclose multiple casting furnaces supported on the frame, and that the proposed modification renders Bonfert unsatisfactory for its intended purpose.
The examiner disagrees.  Note that the rejection is based on the combination of Li and Bonfert, and what would have been obvious to one of ordinary skill in the art.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  MPEP 2141.03(I).  Li teaches two furnaces each having a stalk tube (fig 1).  Bonfert teaches a furnace supported on a frame.  A combination to include the teachings of Bonfert would suggest an arrangement where the two furnaces of Li are supported on the frame.  The combination would not render the prior art unsatisfactory for its intended purpose.
Applicant additionally argues that Bonfert does not teach a second platform.  The examiner disagrees.  As discussed in the rejection above, Bonfert shows the furnace (4) and the transfer frame (6) being supported from below.  This horizontal structure shown in the figure is construed as the second platform.

With respect to claims 4-6 and 20-22, applicant argues, beginning on p.8 of the Remarks, that LPM Group merely show photographs with no explanation or text identifying said components, thereby failing to satisfy all of the claim limitations.
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  MPEP 2125(I).  Pictures and drawings may be sufficiently enabling to put the public in the possession of the article pictured. Therefore, such an enabling picture may be used to reject claims to the article. However, the picture must show all the claimed structural features and how they are put together. In re Bager, 47 F.2d 951, 953, 8 USPQ 484, 486 (CCPA 1931).  MPEP 2121.04.

	Regarding claims 13 and 25 with respect to Li and Bonfert, applicant argues that Bonfert does not disclose multiple casting furnaces supported on the frame, and that the proposed modification renders Bonfert unsatisfactory for its intended purpose.  Note that the arguments are similar to that discussed above with respect to claims 4-6 and 20-22 and Bonfert.

	Regarding claims 13 and 25 with respect to Li and LPM Group, applicant argues that LPM Group merely show photographs with no explanation or text identifying said components, similar to the arguments presented against LPM Group on p.8 of the Remarks with respect to claims 4-6 and 20-22.  As discussed above, Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  MPEP 2125(I).

	With respect to claims 26-27, applicant argues on p.12-13 of the Remarks, that claim 26 requires at least three low-pressure casting furnaces, whereas Li discloses two low-pressure casting furnaces, Bonfert teaches one casting furnace, and Kim discloses one low-pressure casting furnace.  Applicant additionally argues that Kim discloses utilizing one furnace 20 with plural riser tubes, and that the proposed combination is impermissible because it renders Kim unsatisfactory for its intended purpose.  Applicant additionally argues that the claim requires only one stalk tube for each of the at least three low-pressure casting furnaces, whereas Li and Kim disclose multiple stalk tubes for a furnace, thereby teaching away from the proposed combination.
	The examiner disagrees.  Applicant’s arguments with respect to claims 26-27 are directed to the combination of Li and Kim, and are substantially similar to the arguments presented with the rejection of claims 1 and 8-11.  The arguments have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735